TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 19, 2019



                                     NO. 03-19-00220-CR


                              Tyrieck Dontrell Smalls, Appellant

                                                v.

                                 The State of Texas, Appellee




      APPEAL FROM THE 426TH DISTRICT COURT OF BELL COUNTY
           BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal. However, there was error in the judgment that requires correction.

Therefore, the Court modifies the trial court’s judgment to reflect that the “Terms of Plea

Bargain” is “open plea to lesser-included offense.” The judgment, as modified, is affirmed.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.